Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998), In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993), In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985), In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982), In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970), In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



2. 	Claims 1, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,939,367 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because they both teach predictive scanning and handover. 	
Regarding claims 1, 19 and 20, Koshy (-367) teaches an Information Handling System (IHS), comprising: a processor; and a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution, cause the IHS to: 
receive context information comprising at least one of an IHS posture, a bag state, and user presence information (see claims 1, 14 and 15 of Koshy (-367), “receive context information comprising at least one of a first user application or a second user application currently under execution by the processor;” and see claims 7 and 12 of Koshy (-367), where Koshy (-367) further teaches “wherein the context information comprises an IHS posture”.  Note that the Examiner already indicated in the previous Office action for Applicant’s claims 1, 19 and 20: “see Kosby (-367), claims 1, 14 and 15, or see claims 1-15” which includes claims 7 and 12); 
predict a loss of a first wireless connection based upon a first threshold distance or time associated with a first instance of the context information or a second threshold distance or time associated with a second instance of the context information, wherein the first instance is different than the second instance, and wherein the first threshold distance or time is different than the second threshold distance or time; in response to the prediction, start scanning for a second wireless connection while maintaining the first wireless connection; and switch to the second wireless connection prior to losing the first wireless connection (see Kosby (-367), claims 1, 14 and 15, or see claims 1-15).  
 	Regarding claim 2, Koshy (-367) teaches the IHS comprises at least one of a mobile device, a laptop computer, or a tablet computer (see Kosby (-367), claim 2).  
 	Regarding claim 3, Koshy (-367) teaches the first wireless connection comprises a WiFi connection, and wherein the second wireless connection comprises a cellular connection (see Kosby (-367), claim 3).  
 	Regarding claim 4, Koshy (-367) teaches the context information comprises a Received Signal Strength Indicator (RSSI) indication (see Kosby (-367), claim 4).  
 	Regarding claim 5, Koshy (-367) teaches the context information comprises a Time-of- Flight (ToF) indication (see Kosby (-367), claim 5).  
 	Regarding claim 6, Koshy (-367) teaches to predict the loss, the program instructions, upon execution, further cause the IHS to determine that the IHS is moving toward a dead zone with respect to the first wireless connection using the context information (see Kosby (-367), claim 6).  
 	Regarding claim 7, Koshy (-367) teaches to determine that the IHS is moving toward the dead zone, the program instructions, upon execution, further cause the IHS to compare a current behavior of a user of the IHS with a historical behavior of the user (see Kosby (-367), claim 11).  
 	Regarding claim 8, Koshy (-367) teaches the IHS posture comprises at least one of a tablet posture, a laptop posture, a book posture, a tent posture, a display posture, or a closed posture (see Kosby (-367), claim 12).  
 	Regarding claim 9, Koshy (-367) teaches the program instructions, upon execution, further cause the IHS to predict the loss of the first wireless connection based upon a third threshold distance or time associated with a third instance of the context information, wherein the third instance is different than the first and second instance, and wherein the third threshold distance or time is different than the first and second threshold distance or time (see Kosby (-367), claims 1, 7, 8 and 12-15).  
 	Regarding claim 10, Koshy (-367) teaches the context information comprises the presence information, and wherein the first threshold distance comprises a near-field distance, the second threshold distance comprises a mid-field distance, and the third threshold distance comprises a far-field distance (see Kosby (-367), claims 1, 7, 8 and 12-15).  
 	Regarding claim 11, Koshy (-367) teaches the bag state comprises an indication of whether the IHS is inside or outside of a bag, and wherein the first threshold distance or time is associated with the IHS being inside the bag, and the second threshold distance or time is associated with the IHS being outside the bag (see Kosby (-367), claim 8).  
 	Regarding claim 12, Koshy (-367) teaches the program instructions, upon execution, further cause the IHS to: receive additional context information; predict a detection of the first wireless connection based upon the additional context information; in response to the prediction, start to scan for the first wireless connection while maintaining the second wireless connection; and switch to the first wireless connection prior to dropping the second wireless connection (see Kosby (-367), claim 9).  
 	Regarding claim 13, Koshy (-367) teaches to predict the detection of the first wireless connection, the program instructions, upon execution, further cause the IHS to determine that the IHS is moving toward a live zone with respect to the first wireless connection using the additional context information (see Kosby (-367), claim 10).  
 	Regarding claim 14, Koshy (-367) teaches to determine that the IHS is moving toward the live zone, the program instructions, upon execution, further cause the IHS to compare the current behavior of a user of the IHS with the historical behavior of the user (see Kosby (-367), claim 11).  
 	Regarding claim 15, Koshy (-367) teaches to predict the detection of the first wireless connection, the program instructions, upon execution, further cause the IHS to determine that the IHS is within another threshold distance or time from the live zone based upon the comparison (see Kosby (-367), claim 12).  
	Regarding claim 16, Koshy (-367) teaches the program instructions, upon execution, further cause the IHS to predict the detection of the first wireless connection based upon the other threshold distance or time (see Kosby (-367), claim 12).  
 	Regarding claim 17, Koshy (-367) teaches the additional context information comprises the presence information, and wherein the other threshold distance comprises at least one of a near-field distance, a mid-field distance, and a far-field distance (see Kosby (-367), claims 1, 7, 8 and 12-15).  
 	Regarding claim 18, Koshy (-367) teaches the bag state comprises an indication of whether the IHS is inside or outside of a bag, and wherein the other threshold distance or time is associated with whether the IHS is inside or outside the bag (see Kosby (-367), claim 13).  

Response to Arguments
3. 	Applicant's arguments filed 07/2/2022 have been fully considered but they are not persuasive. 
 	In Applicant’s remarks, Applicant argues that “Claim 1, for example, recites, inter alia, receiv[ing] context information comprising at least one of an IHS posture, a bag state, and user presence information. Claims 19 and 20 of the present case recite similar limitations. Thus, claims 1, 19, and 20 involve criteria associated with various user activities (e.g., IHS posture, a bag state, and user presence information) associated with a user of the IHS. This criteria is substantially different from claims 1-15 of Koshy that are involved with criteria associated with applications under execution
by the IHS; that is, the operation of the IHS per se. For example, claim 1 of Koshy recites receiv[ing] context information comprising at least one of a first user application or a second user application currently under execution by the processor. 
A person skilled in the art who is predominantly concerned with the operation of an IHS would not have necessarily looked to user activities of a user because such differing criteria would yield substantially different results when applied to a predictive scanning and handover system.”.
In response, regarding Applicant’s claims 1, 19 and 20, Koshy (-367) does indeed teach: 
receive context information comprising at least one of an IHS posture, a bag state, and user presence information (see claims 1, 14 and 15 of Koshy (-367), “receive context information comprising at least one of a first user application or a second user application currently under execution by the processor;” and see claims 7 and 12 of Koshy (-367), where Koshy (-367) further teaches “wherein the context information comprises an IHS posture”.  Note that the Examiner already indicated in the previous Office action for Applicant’s claims 1, 19 and 20: “see Kosby (-367), claims 1, 14 and 15, or see claims 1-15” which includes claims 7 and 12.  Therefore, the combination of claims 1, 14 and 15, and claims 7 and 12 does indeed teach Applicant’s claimed limitation).  In addition, Applicant’s attention is directed to the teachings of Kosby (-367) in claims 1, 7, 12, 14 and 15 as indicated above.
	 	
Conclusion
4. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nghi H. Ly


/NGHI H LY/
Primary Examiner, Art Unit 2642